 Case 6:20-cv-00458-JDK-JDL Document 7 Filed 11/17/20 Page 1 of 2 PageID #: 17




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                            §
CURTIS WAYNE BAGBY, #2216807,               §
                                            §
         Petitioner,                        §
                                            §
v.                                          §    Case No. 6:20-cv-458-JDK-JDL
                                            §
DIRECTOR, TDCJ-CID,                         §
                                            §
         Respondent.                        §
                                            §

           ORDER ADOPTING THE REPORT AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE
          Petitioner Curtis Wayne Bagby, a prisoner confined at the Buster Cole State

 Jail, proceeding pro se and in forma pauperis, filed this petition for a writ of habeas

 corpus. The petition was referred to United States Magistrate Judge John D. Love

 for findings of fact, conclusions of law, and recommendations for the disposition of the

 case.

          On October 13, 2020, Judge Love issued a Report recommending that

 Petitioner’s habeas petition be dismissed without prejudice for Petitioner’s failure to

 comply with an order of the Court. Docket No. 6. A copy of this Report was sent to

 Petitioner at his last-known address, with an acknowledgment card.

          This Court reviews the findings and conclusions of the Magistrate Judge de

 novo only if a party objects within fourteen days of service of the Report and

 Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

 examines the entire record and makes an independent assessment under the law.



                                            1
Case 6:20-cv-00458-JDK-JDL Document 7 Filed 11/17/20 Page 2 of 2 PageID #: 18




Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time

to file objections from ten to fourteen days). Here, Plaintiff did not object in the

prescribed period. The Court therefore reviews the Magistrate Judge’s findings for

clear error or abuse of discretion and reviews his legal conclusions to determine

whether they are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221

(5th Cir. 1989), cert. denied, 492 U.S. 918 (1989) (holding that, if no objections to a

Magistrate Judge’s Report are filed, the standard of review is “clearly erroneous,

abuse of discretion and contrary to law”).

      Having reviewed the Magistrate Judge’s Report, the Court finds no clear error

or abuse of discretion and no conclusions contrary to law. Accordingly, the Court

hereby ADOPTS the Report and Recommendation of the United States Magistrate

Judge (Docket No. 6) as the findings of this Court. It is therefore ORDERED that

this case is DISMISSED, without prejudice, for Plaintiff’s failure to comply with an

order of the Court. A certificate of appealability is DENIED sua sponte. Finally, it

is ORDERED that any and all motions which may be pending in this case are hereby

DENIED as MOOT.

          So ORDERED and SIGNED this 17th day of November, 2020.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                             2
